Per Curiam :
The comptroller of the city of Hew York appeals from an order granting a peremptory writ of mandamus directing him to pay to the Richmond Hook and Ladder Company of the borough of Richmond the sum of $1,000 as provided by section 722 of the revised Greater Hew York charter (Laws of 1901, chap. 466). We have examined the questions raised by the appellant in the light of the authorities cited in his brief, but we are unable to discover that the statute is in violation of any provision of the Constitution of this State or of the United States. The act commands the payment of the sum named at a given time, without any other conditions than *62may be implied from the fact that the Richmond Hook and Ladder Company is authorized by law to continue to discharge the duties for which it was organized until a paid department shall be provided, and the refusal of the comptroller tu pay the sum, unless upon an accounting for the like sum paid in the year 1901 under the original charter (Laws of 1897, chap. 378, as amd. by Laws of 1900, chap. 82), was not justified by anything contained in the law. Volunteer fire companies are recognized as discharging a municipal function, and it is a legitimate use of municipal funds to pay such organizations, the same as it is to pay for fire protection afforded by a paid department.
The order appealed from should be affirmed, with. costs.
Goodrich, P. J., Woodward and Hieschberg, JJ., concurred; Bartlett, J., concurred in result, being of opinion that the right to payment may be deemed conditional upon the continued rendition of services by the volunteer companies respectively; Jenks, J., not sitting.
Order affirmed, with ten dollars costs and disbursements.